Citation Nr: 1601810	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for vestibular schwannoma, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for peripheral vestibular disorder, to include as secondary to vestibular schwannoma.

4.  Entitlement to a compensable initial rating for herpes simplex.

5.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

The Veteran is represented by:  Amrit Sidhu, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for vestibular schwannoma, to include as due to exposure to an herbicidal agent; entitlement to service connection for peripheral vestibular disorder, to include as secondary to vestibular schwannoma; and entitlement to a compensable initial rating for herpes simplex, will be addressed in the remand portion of the decision.


FINDINGS OF FACT

1. A claim of entitlement to service connection for left ear hearing loss was denied in a January 2005 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  Since the January 2005 rating decision, evidence has not been received demonstrating left ear hearing loss.

3.  The Veteran's right ear hearing loss is manifested by audiometric test results corresponding to a numeric designation of Level VIII.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002; 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 
 
 2.  Evidence received to reopen the claim of entitlement to service connection for left ear hearing loss, is not new and material and, therefore, the claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a compensable rating for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for left ear hearing loss, a December 2010 letter advised the Veteran of the elements of the notice requirements.  Further, this letter notified the Veteran of the bases for the January 2005 denial of his claim; the evidence needed to reopen the claim; and the evidentiary requirements for substantiating the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)

With respect to the Veteran claim of entitlement to a compensable rating for right ear hearing loss, the RO's December 2010 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Specifically, the December 2010 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  This letter also informed him of the general requirements to obtain a higher rating and the need to submit evidence of how such worsening effected his employment.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided a VA audiological examination in January 2011.  The examiner reviewed the relevant evidence of record, the Veteran's assertions, and the findings derived from a clinical evaluation.  As such, the Board finds that the January 2011 VA examination is adequate for purposes of determining the finality of entitlement to service connection for left ear hearing loss and whether a compensable rating is warranted for right ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to his right ear hearing loss, the Veteran reported that his hearing acuity was most impaired in situations with background noise.  The Veteran has not advanced an argument that the January 2011 audiological examination was deficient in any respect regarding right ear hearing loss or that he was prejudiced thereby.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these matters, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

Left Ear Hearing Loss

In June 2004, the Veteran submitted a claim of entitlement to service connection for left ear hearing loss, which was denied in a January 2005 rating decision.  Although the Veteran received notice of this decisions and notice of his appellate rights in a January 2005 letter, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the appellate period following January 2005 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, the January 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO reopened the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 2005 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim of entitlement to service connection for left ear hearing loss should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

In the January 2005 rating decision, service connection for the Veteran's left ear hearing loss was denied because the evidence of record did not demonstrate a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2015); see Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that, in the absence of proof of a present disability, there can be no valid claim).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In November 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for left ear hearing loss.  Pursuant to this claim, in January 2011, the Veteran underwent a VA audiological examination, in part, to ascertain the presence of left ear hearing loss.  After reviewing the relevant evidence of record and interviewing the Veteran, the examiner administered audiological testing, including a puretone threshold test.  The results of the puretone threshold testing as follows, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
5
35

Additionally, the examiner administered speech recognition testing, using the Maryland CNC Word List.  With respect to his left ear, the Veteran scored 100 percent.  Although this evidence is new, as it was not considered in the January 2005 rating decision, the Board finds that it is not material.  Specifically, the January 2011 VA examination did not demonstrate a left ear puretone threshold of 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz; left ear puretone thresholds of 26 decibels or greater at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or a speech recognition score, using the Maryland CNC Test, of less than 94 percent for his left ear.  38 C.F.R. § 3.385.  As such, the findings from the January 2011 VA examination did not demonstrate left ear hearing loss for VA purposes.  Consequently, the findings from the January 2011 VA examination do not raise a reasonable possibility of substantiating the underlying claim.

Since the January 2005 rating decision, the Veteran has also submitted several statements wherein he has described the difficulties associated with his hearing impairment.  The Veteran did not differentiate between his right and left ear hearing loss.  To the extent that the Veteran asserts he has left ear hearing loss, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to decreased left ear hearing acuity; however, the diagnosis of a left ear hearing loss that satisfies the applicable VA regulations is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current hearing disability in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Moreover, the Board finds that the Veteran's assertions as to the presence of left ear hearing loss are the same as the assertions of record at the time of the January 2005 rating decision and, thus, are not new.

Based on the above, the Board finds new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss.  As such, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Ear Hearing Loss

In June 2004, the Veteran submitted a claim of entitlement to service connection for right ear hearing loss, which was granted in a January 2005 rating decision.  Therein, the RO assigned a noncompensable initial rating.  In November 2010, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected right ear hearing loss.  After this claim was denied in a January 2012 rating decision, he perfected an appeal to the Board.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

 The severity of hearing loss is determined by comparing audiometric test results with the specific criteria.  38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2015).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from service-connected defective hearing. The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

In January 2011, the Veteran underwent a VA audiological examination.  After reviewing the Veteran's history, the examiner administered audiological testing that revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
75
75
95

Based on these results, the examiner determined that the Veteran's right ear average puretone threshold was 72.5 decibels.  On speech recognition testing using the Maryland CNC word list, the Veteran scored a 52 percent in the right ear.

The evidence of record was otherwise negative for audiological testing.  The Veteran submitted several statements wherein he described difficulties hearing in situations with background noise and it situations when more than one person is speaking.

Applying the January 2011 results to the Rating Schedule reveals a numeric designation of Level VIII hearing acuity, with respect to the Veteran's right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Given that service-connection has not been granted for left ear hearing loss, the regulations direct the Board to assign a numeric designation of Level I to the Veteran's left ear for purposes of determining the correct rating.  38 C.F.R. § 4.85(f).  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for right ear hearing loss.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86 (2015).  However, the Veteran's January 2011 audiological test results did not demonstrate puretone thresholds of 55 decibels or more in all four frequencies of 1000, 2000, 3000, and 4000 Hertz, in his right ear.  As such, a rating for an exceptional pattern of hearing impairment is not warranted.  38 C.F.R. § 4.86(a).

Additionally, with respect to an exceptional pattern of hearing loss, although the evidence of record demonstrates puretone thresholds of 70 decibels or greater at 2000 Hertz in the Veteran's right ear, the evidence did not show a puretone threshold of 30 decibels or fewer at 1000 Hertz in his right ear.  Thus, additional consideration for an exceptional pattern of hearing impairment for his service-connected right ear hearing loss is not warranted.  38 C.F.R. § 4.86(b). 

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings of record, a compensable rating for right ear hearing loss is not warranted.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable rating inadequate.  The Veteran's service-connected right ear hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

When applying the results of the relevant audiological examination to the tables set forth in the regulations, the Veteran's service-connected right ear hearing loss was assigned numeric designations of Level VIII for his right ear.  These regulations direct the Board to assign a numeric designation of Level I for his left ear because service connection has not been granted for left ear hearing loss.  The Veteran reported that he experiences difficulty hearing in situations with background noise and in situations when more than one person is speaking.  The Veteran has not asserted, and the evidence of record is not otherwise supportive of finding, that his service-connected right ear hearing loss is manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented the noncompensable rating already assigned.  Compensable ratings are provided for certain manifestations of right ear hearing loss, but the evidence demonstrates that those manifestations were not present for any distinct period during the pendency of this appeal.  Moreover, the applicable regulations provide for additional consideration for exceptional patterns or hearing loss.  38 C.F.R. § 4.86.  However, the Veteran's audiometric results did not satisfy the criteria for this additional consideration and, thus, the Veteran's pattern of right ear hearing loss is not considered "exceptional."  The criteria for a noncompensable rating reasonably contemplate the Veteran's disability level and symptomatology.  Lendenmann, 3 Vet. App. at 349.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability or a specific nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable evaluation to the Veteran's right ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence, not having been received, the claim to reopen the issue of entitlement to service connection for left ear hearing loss is denied.

A compensable rating for right ear hearing loss is denied.


REMAND

Herpes Simplex

Service connection for herpes simplex was granted by a Board decision in January 2010.  In a February 2010 rating decision, the RO effectuated the Board's decision.  Therein, the RO assigned a noncompensable initial rating.  The Veteran perfected an appeal, seeking a compensable initial rating.

At the time of the February 2010 rating decision, the most recent VA examination was dated in November 2004.  During the pendency of the appeal, the Veteran was provided another VA examination in December 2011.  Since then, the Veteran's attorney has submitted statements wherein another VA examination is requested to occur during a period of outbreak for the Veteran's herpes simplex.  In essence, the attorney is asserting that the December 2011 VA examination did not reflect the actual severity of the Veteran's service-connected herpes simplex because it did not occur at time when the associated manifestations were fully manifest.  Based on this, and given the duration of time since the most recent VA examination, the Board finds that a remand is warranted in order to provide the Veteran a VA examination to assess his herpes simplex during a period of expression.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Vestibular Schwannoma and Peripheral Vestibular Disorder

In January 2011, the Veteran underwent a VA examination to ascertain whether his vestibular schwannoma and/or peripheral vestibular disorder is/are etiological related to his active duty.  Ultimately, the examiner opined that the Veteran's vestibular schwannoma was "less likely than not (less than 50 percent probability) incurred in or caused by" the Veteran active duty.  In support of this opinion, the examiner provided the following rationale:

Neither the Veteran's vestibular schwannoma, nor the attendant dizziness associated with it[,] have anything to do with Agent Orange Exposure and they are not service-connected.  His dizziness is related to the vestibular schwannoma.

The Board finds that the January 2011 VA examiner's opinion is conclusory and is limited to assessing whether the Veteran's vestibular schwannoma is related to inservice exposure to a herbicidal agent.  The examiner did not address whether the Veteran's vestibular schwannoma was otherwise incurred or due to the Veteran active duty.  This is especially significant given that later in the examination report, the examiner characterizes vestibular schwannomas as "slow growing," and that delayed diagnosis is not atypical.  As such, the Board finds that the January 2011 VA examination is not complete and, thus, a remand to obtain a supplemental opinion is required.

The Board finds that the issues of entitlement to service connection for vestibular disorder is inextricably intertwined with the issues of entitlement to service connection for vestibular schwannoma and, thus, must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must forward the Veteran's electronic claims file to the January 2011 VA examiner, or an appropriate substitute, in order to obtain a supplemental opinion.  After reviewing all of the relevant evidence of record, the examiner must provide an opinion as to whether the Veteran's vestibular schwannoma was incurred in OR due to his active duty, to include, but not limited to, consideration of the Veteran's exposure to an herbicidal agent.  In so doing, the examiner must discuss the previous characterization of vestibular schwannomas as "slow growing," and that delayed diagnosis is not atypical.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must be afforded the appropriate VA examination to determine the severity of his service-connected herpes simplex.  This examination must be scheduled during a period of flare-up of this disorder.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's herpes simplex.  Every reasonable effort must be made to secure such an examination during a flare-up.  Appropriate instructions must be provided to the Veteran in this regard.

The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also determine the percentage of body coverage, as well as percentage of exposed area coverage.  The examiner must also ascertain whether the Veteran requires/has been prescribed topical therapy and/or systemic therapy, such as corticosteroids or other immunosuppressive drugs.  The examiner must determine with what frequency and for how long the topical and/or systemic therapies have been administered over the previous 12 months.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

If the Veteran has a flare-up(s) of his herpes simplex prior to a scheduled VA examination, he must present himself to a VA outpatient clinic or other VA medical facility for an examination to document the outbreak, percentage of total body coverage; percentage of exposed body coverage; and whether topical therapy or systemic therapies has/have been prescribed and, if so, the frequency and duration of that/those therapies.  Appropriate instructions must be provided to the Veteran in this regard.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
 4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


